DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ remarks filed on March 26, 2021. Claims 1-2, 5-9, 12-16, 18-20 are pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims -2, 5-9, 12-16, 18-20 are allowed.
The prior art of record fails to teach or fairly suggest perform, in a second merge layer of the neural network, an element-wise product on the user embedding and a final dislike item embedding to generate a second vector, the final dislike item embedding being computed based on a dislike item embedding corresponding to a dislike item associated with the user, wherein the like and dislike item embeddings are related to a same parent item embedding via an attention mechanism; compute a probability that the user prefers the like item to the dislike item based on the first and second vectors, together with all other claim elements as recited in the independent claim 1 and substantially similar to independent claim 8 and 15.
Thus prior art of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        April 12, 2021